Warren, C. J.
In this case the appeal is from an order overruling defendant’s motion for a new trial, and from the judgment entered on the verdict of the jury for plaintiffs. The transcript contains what purports to be the evidence in the case, and also instructions given and refused, and exceptions taken at the trial below. At the conclusion of appellant’ s motion for a new trial, which sets forth the grounds of the motion, appears the words, “statement settled as correct,” but there is no certificate of settlement of any statement signed by the attorneys of the parties or by the judge below, nor does it appear what statement is referred to by these words. This court can consider nothing which is not part of the judgment-roll, unless' it be presented by exceptions duly preserved and signed, or by statement settled and certified as required by the statute. An exception to the admission of some evidence, upon cross-examination of the defendant, is properly preserved by the signature of the judge, but, as the whole evidence is not before us, we cannot presume the ruling to be erroneous or that the appellant was prejudiced by it.
The judgment-roll does not show the errors assigned, and the judgment must be affirmed.

Judgment affirmed.